                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


WYCLIFFE JUDSON HERRINGTON III,
MARK ROSS HERRINGTON, and
HERRINGTON BROTHERS FARMS, LLC,
          Plaintiffs,

      v.                                              Case No. 19-C-0767

CNH INDUSTRIAL AMERICA, LLC,
           Defendant.
______________________________________________________________________

                               DECISION AND ORDER

      Herrington Brothers Farms, LLC, and its two members, Wycliffe Judson

Herrington III and Mark Ross Herrington, operate a cotton farm in Georgia. They allege

that they suffered economic losses after purchasing defective Module Express cotton

pickers that were manufactured by defendant CNH Industrial America, LLC, in

Wisconsin. The plaintiffs purchased the pickers from one of CNH’s dealers in Georgia.

The plaintiffs contend that CNH made deceptive marketing statements about the

Module Express and that the pickers they purchased were not merchantable. The

plaintiffs bring claims against CNH for violation of Wisconsin’s Deceptive Trade

Practices Act (“DTPA”), breach of the implied warranty of merchantability, and unjust

enrichment.

      In a prior order, I granted CNH’s motion to dismiss the original complaint under

Federal Rule of Civil Procedure 12(b)(6). In the order, I determined that the plaintiffs

had failed to state claims upon which relief can be granted but granted them leave to

amend if they thought they could correct the deficiencies in certain claims. (I dismissed




           Case 2:19-cv-00767-LA Filed 09/21/20 Page 1 of 3 Document 38
other claims without leave to amend.) The plaintiffs have filed an amended complaint,

which CNH again moves to dismiss.

       Today, I issued an opinion in the related case of T&M Farms, et al. v. CNH

Industrial America, LLC, Case 19-C-85, in which I granted CNH’s motion to dismiss the

amended complaint filed there. The reasoning of my decision in that case applies with

equal force to the plaintiffs’ claims here, which are based on materially indistinguishable

facts and the same legal theories. Thus, in this opinion, I will only briefly identify the

reasons for dismissing the amended complaint and will incorporate the full legal

analysis set forth in Case 19-C-85.

       First, the plaintiffs’ claim under the Wisconsin DTPA must be dismissed because

the DTPA does not apply to advertising statements disseminated outside of Wisconsin,

even if the advertiser who disseminated the statements was physically located in

Wisconsin at the time. Because there are no cotton farms in Wisconsin, CNH did not

market Module Express pickers in Wisconsin. Moreover, the plaintiffs encountered and

acted upon CNH’s marketing statements in Georgia. Therefore, the plaintiffs’ DTPA

claim will be dismissed.

       Second, the plaintiffs’ claim for breach of the implied warranty of merchantability

must be dismissed because the plaintiffs did not enter into a contract for the sale of

goods with CNH. The facts alleged in the amended complaint show that the plaintiffs

purchased their pickers from an independent dealer rather than from CNH, and

therefore the contract for sale and any implied warranty of merchantability arose

between the plaintiffs and the dealer.



                                            2



         Case 2:19-cv-00767-LA Filed 09/21/20 Page 2 of 3 Document 38
      Third, the plaintiffs’ claim for unjust enrichment must be dismissed because the

plaintiffs have not alleged facts giving rise to a reasonable inference that they conferred

a benefit on CNH or that CNH’s retention of any benefit conferred would be unjust.

      For these reasons, IT IS ORDERED that CNH’s motion to dismiss the amended

complaint (ECF No. 34) is GRANTED. The Clerk of Court shall enter final judgment.

             Dated at Milwaukee, Wisconsin, this 21st day of September, 2020.


                                                       s/Lynn Adelman       ______
                                                       LYNN ADELMAN
                                                       United States District Judge




                                            3



         Case 2:19-cv-00767-LA Filed 09/21/20 Page 3 of 3 Document 38
